Citation Nr: 0834997	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
coronary artery disease (CAD), hypertensive cardiovascular 
disease, status post acute sub-endocardial infarction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and A.M.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1976 to April 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted separate ratings for 
hypertension (10 percent) and for coronary artery disease, 
hypertensive cardiovascular disease, status post acute sub-
endocardial infarction (30 percent), both effective December 
13, 2001.  Prior to the May 2003 rating decision, a combined 
30 percent evaluation had been in effect for coronary artery 
disease, hypertensive cardiovascular disease, hypertension, 
status post acute sub-endocardial infarction.  See June 1990, 
June 1996 and November 1997 rating decisions.  A separate 
rating for hypertension was initially established pursuant to 
a July 1981 rating decision, at which time a 10 percent 
evaluation was implemented.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
the hearing is of record.

The Board previously remanded this case in November 2007 for 
procedural and evidentiary considerations.  As explained more 
fully below, due to the incomplete nature of the veteran's 
most recent rating examinations, the Board finds that it will 
be necessary to forego consideration of the claims on appeal 
pending additional VA examination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds that a remand is again 
required in this case.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2007), are met.

In its previous remand, the Board requested further VA 
examination as to the veteran's service-connected CAD and 
hypertension, noting that prior examination had not 
adequately addressed the veteran's service-connected heart 
disability.  In pertinent part, the Board noted that 
applicable rating criteria included the measurements of the 
metabolic equivalent (MET) and ejection fraction, but there 
was no indication that MET or ejection fraction testing was 
conducted during the examination.  In this regard, the 
examination report from the veteran's May 2008 VA heart 
examination reflects that the it was not completed due to the 
examiner's desire to have the veteran first undergo a left 
heart catheterization (LHC) and possible prophylactic cranial 
irradiation (PCI).  The examiner also indicated his intention 
to order an angiogram.  Thus, due to the incomplete nature of 
the May 2008 examination, the Board finds that it has no 
alternative but to remand the case for further examination.  
Stegall v. West, 11 Vet. App. 268 (1998).  The RO is also 
entitled to initial consideration of this evidence.  
38 C.F.R. § 20.1304(c) (2007).

Moreover, although the results of the February 2008 VA 
hypertension examination are arguably complete, the May 2008 
examination report indicates that the veteran's condition may 
have worsened.  Any additional recent VA treatment records 
should also be obtained.

The veteran is once again notified that it is his 
responsibility to report for any scheduled VA examination and 
to cooperate in the development of the case, and that the 
consequences of failing to report for VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 
3.158 and 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records for heart disease and 
hypertension from the Baton Rouge VA 
treatment facility, dated since 
February 2008.

2.  Schedule the veteran for a VA 
cardiovascular examination.  The claims 
folder, to include a copy of this 
remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.

The examination should include 
appropriate testing to determine the 
current workload, expressed in 
metabolic equivalents (METs), that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.  

If such testing cannot be undertaken 
due to medical reasons, the medical 
examiner should provide an estimate of 
the level of activity that results in 
those symptoms.

The examiner should discuss whether 
there is acute or chronic congestive 
heart failure and/or left ventricular 
dysfunction.

The examiner should record the 
veteran's blood pressure.

The complete examination findings, 
along with the complete rationale for 
all opinions expressed, should be 
clearly set forth in the examination 
report.

3.  Thereafter, readjudicate the 
claims, with consideration of all 
evidence obtained since the issuance of 
the supplemental statement of the case 
in March 2008.  If the benefits sought 
on appeal are not granted, issue an 
updated supplemental statement of the 
case and give the veteran and his 
representative an appropriate amount of 
time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

